Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shelly Cermak on 02/24/2022.
The amended claims are listed below.
Claim 1: Insert the phrase “0.03 to 6 g/kg body weight of” immediately before the recitation “an amino acid” (line 3); insert the phrase “0.06 to 40 g/kg body weight of” immediately before the recitation “an indigestible polysaccharide” (in 2 places of lines 1 to 2); and change the recitation “the ratio of the indigestible polysaccharide and the amino acid is 1 : 0.2 – 2” (last line) to “the weight ratio of the indigestible polysaccharide and the amino acid is 5 or less, and wherein said feed composition has a synergistic effect exceeding the additive effect in the proliferation of bifidobacteria”.
Claim 6: Change the recitation “ingestion by” (line 2) to “administration of an effective amount of the feed composition of claim 1 to”; and delete the recitation “of an effective amount of a feed composition comprising: (1) an enteric composition comprising an amino acid or a salt thereof, and (2) an indigestible polysaccharide or a composition comprising an indigestible polysaccharide” (lines 3-6).
Claim 7: Insert the clause “to produce the feed composition of claim 1” immediately after the recitation “polysaccharide” (last line).

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/24/2021 is withdrawn.  Claims 6 and 7, directed to a method of using or making the feed composition of claim 1, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. Thus, claims 1 and 4-7 are currently under examination and allowed in this Office Action.   

Priority
This application is a CON of PCT/JP2018/013054 filed on 03/28/2018 and claims foreign priority of JAPAN 2017-063145 filed on 03/28/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Note: The statement “Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation… being accorded 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 02/23/2022 has been considered.

Withdrawn Claim Rejections
The rejection of claims 1-5 under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a product of nature without significantly more, as set forth on pages 3-5 of the Final Rejection mailed on 10/04/2021, is withdrawn in view of amended claim 1, and cancelled claims 2 and 3. Claims 4 and 5 depend from claim 1.
The rejection of claims 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Modesto et al., as set forth on pages 5-7 of the Final Rejection mailed on 10/04/2021, is withdrawn in view of amended claim 1, and cancelled claims 2 and 3. Claims 4 and 5 depend from claim 1.
The rejection of claims 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al., as set forth on pages 7-9 of the Final Rejection mailed on 10/04/2021, is withdrawn in view of amended claim 1, and cancelled claims 2 and 3. Claims 4 and 5 depend from claim 1.
The provisional rejection of claims 1-5 under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 of copending Application No. 16/579,135, as set forth on pages 9 to 10 of the Final Rejection mailed on 10/04/2021, is withdrawn in view of amended claim 1, and cancelled claims 2 and 3. Claims 4 and 5 depend from claim 1.

Allowable Subject Matter
The claims 1, 6, and 7 are allowed. Claims 4 and 5, depending from claim 1, are also allowed. 
The amended claim 1, directed to A feed composition for improving an intestinal environment comprising: (1) an enteric composition comprising 0.03 to 6 g/kg body weight of an amino acid or a salt thereof, and (2) 0.06 to 40 g/kg body weight of an indigestible polysaccharide or a composition comprising 0.06 to 40 g/kg body weight of an indigestible polysaccharide, wherein the amino acid is selected from the group consisting of alanine, glutamine, glutamic acid, isoleucine, histidine, lysine, proline, valine, and combinations thereof; wherein the indigestible polysaccharide is selected from the group consisting of fructo-oligosaccharide, galacto-oligosaccharide, and combinations thereof; and wherein the weight ratio of the indigestible polysaccharide and the amino acid is 5 or less, and wherein said feed composition has a synergistic effect exceeding the additive effect in the proliferation of bifidobacteria; and claims 6 and 7, directed to a method of using or making the feed composition of claim 1, are free of prior art rejection. The closest prior art is cited in the Final Rejection mailed on 10/04/2021, in which Modesto et al. (Livestock Science 122:248-258, 2009) disclosed that two piglet weaning diets were formulated for the PRO (probiotic) and PRO + PRE (prebiotic) series, and for the PRE: 
    PNG
    media_image1.png
    200
    392
    media_image1.png
    Greyscale
. The supplemented prebiotics were:  a fructooligosaccharide (FOS) from sugar beet (SbFOS); Raftiline® a FOS from chicory inulin (ciFOS) and Vivnal tGos®, a galacto-oligosaccharide (GOS) from milk whey. No cultivable bifidobacteria were detected in the control group. Weaning is one of the most crucial, and critical, periods in the animal's life as the piglet suffers the stress of being abruptly separated from the sow, and is simultaneously exposed to digestive disorders caused by the transition to cereal based feed (page 250, left col., para. 5 and Table 2; page 249, right col., para. 4; page 248, left col., para. 1). Guo et al. (CN10428654, published on January 21, 2015) disclosed a regulator or a premix for improving metabolism of pigs by using an anti-stress composition to promote growth, and the regulator (premix) comprises the following components: vitamin A acetate of 3.5～6.2 million IU/kg, Vitamin D3 300～4.6 million IU/kg, dl-α-tocopherol acetate 2.5×104～3.8×104 mg/kg, menaquinone 4.0×103～6.0×103 mg/kg, hydrochloric acid Thiamine 2.0×103～3.0×103 mg/kg, riboflavin 4.5×103～6.5×103 mg/kg, pyridoxine hydrochloride 1.5×103～2.6×103 mg/kg, cyanocobalam Amine 20～30mg/kg, L-ascorbic acid 1.7×105～2.5×105 mg/kg, d-biotin 175～264mg/kg, nicotinamide 2.0×104～3.0×104 mg/kg, pantothenic acid 0.85 ×104 to 1.32×104 mg/kg, folic acid 0.80 × 103 to 1.2×103 mg/kg, methionine 24 to 36 g/kg, lysine 8 to 12 g/kg, xylo-oligosaccharide 2.40×104～3.60×104 mg/kg, citric acid 2.00×105 to 3.00×105 mg/kg, sodium glutamate 4.80×104 to 7.20×104 mg/kg, and the weight is made up by glucose. In feeding management trial, pigs were fed a corn-soybean meal diet. The test group diet was supplemented with the premix (page 2/26, last para.; page 3/26, para. 1; page 7/26, section 1.2). However, the references did not teach or suggest the limitation “the amino acid is selected from the group consisting of alanine, glutamine, glutamic acid, isoleucine, histidine, lysine, proline, valine, and combinations thereof; wherein the indigestible polysaccharide is selected from the group consisting of fructo-oligosaccharide, galacto-oligosaccharide, and combinations thereof; and wherein the weight ratio of the indigestible polysaccharide and the amino acid is 5 or less, and wherein said feed composition has a synergistic effect exceeding the additive effect in the proliferation of bifidobacterial”, required by claims 1, 6, and 7 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 4-7 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623